DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

November 15, 2022

FROM:

Daniel Tsai, Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT: 2023 and 2024 Updates to the Child and Adult Core Health Care Quality
Measurement Sets
This Center for Medicaid and CHIP Services (CMCS) Informational Bulletin (CIB) describes the
2023 and 2024 updates to the Core Set of children’s health care quality measures for Medicaid
and the Children’s Health Insurance Program (CHIP) (the Child Core Set) and the Core Set of
health care quality measures for adults enrolled in Medicaid (the Adult Core Set). In order to
support states’ efforts to meet the upcoming 2024 mandatory reporting requirements and to
provide sufficient time for states to prepare, we are now releasing both the 2023 and 2024 Child
and Adult Core Health Care Quality Measurement Sets.
A Tool to Advance Health Quality, Equity, and Access
The Core Sets are a foundational tool to understand the quality of healthcare provided in
Medicaid and CHIP, help CMS and states assess the access to and quality of health care being
provided to beneficiaries, and identify and improve understanding of the health disparities
experienced by beneficiaries. CMS encourages states to use Core Set data to identify disparities
in care and to develop targeted quality improvement efforts to advance health equity.
Background
Core Set Reporting Progress
CMCS released the initial Child Core Set in 2010 and the initial Adult Core Set in 2012. 1
Currently, by statute, state reporting on these measure sets is voluntary. 2,3 Since the inception of
the Child and Adult Core Sets, CMCS has collaborated with state Medicaid and CHIP agencies
to collect, report, and use the Core Set measures to drive quality improvement. CMCS worked
with states and interested parties to identify the two initial measure sets. The Child and Adult
Core Set Annual Review Workgroup (Workgroup) annually recommends changes to the Core
https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/index.html.
https://www.ssa.gov/OP_Home/ssact/title11/1139A.htm.
3
https://www.ssa.gov/OP_Home/ssact/title11/1139B.htm.
1
2

CMCS Informational Bulletin – Page 2

Sets. 4, 5 Core Set measures comprise the majority of the State Health System Performance
measures on the Medicaid and CHIP (MAC) Scorecard. 6
Over the years, states have made significant progress in reporting Core Set measure data to
CMS. All states, the District of Columbia (DC), and Puerto Rico voluntarily reported at least one
Child Core Set measure for Federal Fiscal Year (FFY) 2020, (the latest available data)
(Hereinafter, the term “states” includes the 50 states, the District of Columbia, and Puerto Rico.)
Additionally, 48 states reported at least half (12) of the measures. States reported a median of 19
Child Core Set measures for FFY 2020. Twenty states reported more Child Core Set measures
for FFY 2020 than for FFY 2019.
The number of states reporting Adult Core Set measures has increased steadily from 30 states for
FFY 2013 to 50 states for FFY 2020. The median number of Adult Core Set measures reported
by states was 22 measures for FFY 2020. Forty-three states reported at least half (16) of the
Adult Core Set measures for FFY 2020. In addition, 23 states reported more Adult Core Set
measures for FFY 2020 than for FFY 2019.
CMCS has also worked with states to identify whether alternate data sources can be used to
calculate measures on behalf of states. In FFY 2020, the Live Births Weighing Less Than 2,500
Grams (LBW-CH) measure was calculated using the Centers for Disease Control and
Prevention’s (CDC) data for states that either did not report this measure to CMS or who chose
to have CMS report it on their behalf. Beginning in FFY 2021, CMS will report both the LBWCH and Low-Risk Cesarean Delivery (LRCD-CH) measures on behalf of all states using CDC
data. Both of these measures are on the Child Core Set. In FFY 2020, CMS reported the National
Core Indicators Survey (NCIDDS-AD) measure, on the Adult Core Set, using data submitted to
the National Core Indicators (NCI) National Team, providing self-reported outcomes for
individuals with intellectual and developmental disabilities. In addition, CMS continues to
calculate the Percentage of Eligibles Who Received Preventive Dental Services (PDENT-CH)
measure, on the Child Core Set, for states using data from the states’ Form CMS-416
submissions.
Mandatory Reporting
Section 50102(b) of the Bipartisan Budget Act of 2018 made state reporting of the Child Core
Set mandatory starting in FFY 2024; section 5001 of the Substance Use-Disorder Prevention that
Promotes Opioid Recovery and Treatment for Patients and Communities Act (SUPPORT Act) of
2018 made mandatory state reporting of the all behavioral health measures included in the core
set of adult health quality measures beginning with the annual state report in FFY 2024. 7, 8
CMCS released a notice of proposed rulemaking (NPRM) on August 22, 2022, that proposed
Core Set History Table: https://www.medicaid.gov/medicaid/quality-of-care/downloads/core-set-history-table.pdf.
Annual Review and Selection Process: https://www.medicaid.gov/medicaid/quality-of-care/downloads/annualcore-set-review.pdf
6
https://www.medicaid.gov/state-overviews/scorecard/index.html.
7
Advancing Chronic Care, Extenders and Social Services (ACCESS) Act (P.L. 115-123 Sec. 50102)
https://www.congress.gov/115/bills/hr1892/BILLS-115hr1892enr.xml
8
The Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and
Communities Act (SUPPORT for Patients and Communities Act) https://www.congress.gov/115/bills/hr6/BILLS115hr6enr.pdf
4
5

CMCS Informational Bulletin – Page 3

requirements for mandatory Core Set reporting and requested public comment before issuing a
final rule. 9
We are releasing both the 2023 and 2024 Child and Adult Core Health Care Quality
Measurement Sets in this CIB to provide states sufficient time to prepare for mandatory
reporting. While the Core Sets are the same for both years, technical specifications are updated
annually, so states should be prepared for yearly system updates. Technical assistance is
available to states to assist with reporting all of the measures on the Core Sets.
Annual Requirement to Update Core Sets
Periodic reassessment of measures is an essential part of implementing an effective quality
reporting program, as changes in clinical guidelines experiences with reporting, and performance
rates may warrant modification of the measure set. Section 1139A of the Social Security Act
provides that, beginning annually in January 2013, the Secretary shall publish recommended
changes to the core measures. 10 Section 1139B of the Social Security Act provides that the
Secretary shall issue updates to the Adult Core Set beginning in January 2014 and annually
thereafter. 11
For the updates to the 2023 and 2024 Child and Adult Core Sets, CMCS contracted with
Mathematica to convene the 2023 Child and Adult Core Set Annual Review Workgroup
(Workgroup) to identify ways to improve the Core Sets. 12 The Workgroup included 27 members
representing a diverse set of interested parties, including state Medicaid and CHIP agencies,
health care providers, health plans, patient advocates, plus federal partners who review measures
for potential use in other federal public reporting. During meetings open to the public, CMCS
informed the Workgroup that the timeframe for the release of the Core Sets may change as we
prepare for mandatory reporting, and therefore that both the 2023 and 2024 Core Sets could be
updated. CMCS also obtained additional input from state Medicaid agencies through the Quality
Technical Advisory Group and federal partners, to ensure that the Core Set measures are
evidence-based, health equity focused, and promote measure alignment within CMS and across
the federal government. 13 If there are emerging public health issues with appropriate quality
measures, CMS will ask the Workgroup to discuss whether to modify the 2024 Core Set.
Additional information about the Child and Adult Core Set Annual Review process and the
recommendations to CMCS can be found at: https://www.medicaid.gov/medicaid/quality-ofcare/performance-measurement/adult-and-child-health-care-quality-measures/index.html.
Based on the input received through this Annual Review process, CMCS will make the
following updates to the Child and Adult Core Sets for 2023 and 2024. 14, 15
Mandatory Medicaid and Children’s Health Insurance Program (CHIP) Core Set Reporting (CMS-2440-P)
https://www.govinfo.gov/content/pkg/FR-2022-08-22/pdf/2022-17810.pdf
10
https://www.ssa.gov/OP_Home/ssact/title11/1139A.htm
11
https://www.ssa.gov/OP_Home/ssact/title11/1139B.htm
12
https://www.mathematica-mpr.com/features/maccoresetreview
13
CMS Annual Review and Selection Process: https://www.medicaid.gov/medicaid/quality-ofcare/downloads/annual-core-set-review.pdf
14
Child Core Set: https://www.medicaid.gov/medicaid/quality-of-care/downloads/2023-child-core-set.pdf
15
Adult Core Set: https://www.medicaid.gov/medicaid/quality-of-care/downloads/2023-adult-core-set.pdf
9

CMCS Informational Bulletin – Page 4

Child Core Set Updates
No measures will be retired.
Two measures will be added:
• Avoidance of Antibiotic Treatment for Acute Bronchitis/Bronchiolitis (AAB-CH), NQF#
0058 16. This measure assesses the percentage of episodes for children ages 3 months to
17 years old with a diagnosis of acute bronchitis/bronchiolitis that did not result in an
antibiotic dispensing event. As this measure aims to avoid the use of unnecessary
antibiotics, it supports Department of Health and Human Services (HHS) efforts to
promote antibiotic stewardship. It is currently on the Adult Core Set (AAB-AD) and the
addition of this measure to the Child Core Set creates further alignment across the Core
Sets.
• Lead Screening in Children (LSC-CH) 17. This measure assesses the percentage of
children who had one or more capillary or venous lead blood tests to screen for lead
poisoning by their second birthday. It complements efforts to improve blood lead
screening rates for children in Medicaid, and will improve the understanding of the health
disparities experienced by Medicaid and CHIP beneficiaries as children who live in lowincome households are at higher risk of lead exposure.
Adult Core Set Updates
No measures will be retired.
One measure will be added:
• Long-Term Services and Supports (LTSS) Comprehensive Care Plan and Update (CPUAD) 18.This measure assesses the percentage of long-term services and supports (LTSS)
organization members 18 years of age and older who have documentation of a
comprehensive LTSS care plan in a specified timeframe. The care plan must include core
elements and address whether beneficiaries are engaged in a care planning process that
incorporates person-centered principals and looks at all their needs including physical,
behavioral, functional, and social. The measure was considered by the 2022 Workgroup.
In the interest of promoting measure alignment, CMS deferred a decision on this measure
in anticipation of a forthcoming Home and Community Based Services quality measure
set. That measure set was released on July 21, 2022, 19 and included the CPU-AD
measure, which is now being added to the Adult Core Set and helps to fill a critical gap
area in measuring the quality of care in LTSS.
Digital Measurement
Over the last few years, the Workgroup has recommended several measures for addition to the
Core Sets that rely on a proprietary electronic clinical data system (ECDS) reporting method. 20
Given concerns about the feasibility of reporting these measures at a state level, CMS has not yet
Measure Steward: National Center for Quality Assurance (NCQA)
Measure Steward: NCQA
18
Measure Steward: NCQA
19
https://www.medicaid.gov/federal-policy-guidance/downloads/smd22003.pdf
20
Measure Steward: NCQA
16
17

CMCS Informational Bulletin – Page 5

added them to the Core Sets. The recommended measures still under consideration for addition
in future years include:
• Postpartum Depression Screening and Follow-Up (PDS-E),
• Prenatal Immunization Status (PRS-E), and
• Adult Immunization Status (AIS-E).
As the quality measurement field moves toward more digital measurement, CMS is assessing
what technical assistance would be beneficial to states regarding the reporting of digital quality
measures, including ECDS measures, and encourages states to consider using digital measures in
their quality programs.
Effective Date of Revisions to the Core Sets
The updates to the Core Sets will take effect in the FFY 2023 reporting cycle, which will begin
in the early fall of 2023. To support states, CMCS will release updated technical specifications
for the 2023 Core Sets in spring 2023 and the 2024 Core Sets in spring 2024 and make them
available at: https://www.medicaid.gov/medicaid/quality-of-care/index.html.
States with questions or that need further assistance with reporting and quality improvement
regarding the Child and Adult Core Sets can submit questions or requests to:
MACQualityTA@cms.hhs.gov.
If you have questions about this bulletin, please contact Deirdra Stockmann, Acting Director,
Division of Quality and Health Outcomes, at deirdra.stockmann@cms.hhs.gov.

